               Case 1:19-cv-03543-AT-BCM Document 51 Filed 08/28/20 Page 1 of 2




                                                                                  08/28/2020




Application GRANTED to the extent that initial case management
conference currently scheduled for September 3, 2020 at 10:00
a.m. is hereby ADJOURNED to October 22, 2020 at 10:00 a.m.
The dial-in information and the parties' pre-conference
requirements remain the same. See Order Scheduling Initial Case
Management Conference (Dkt. No. 14). Counsel for Sharon Ellis
must serve a copy of this Order on all other defendants that have
executed a waiver of summons in this matter and must file proof of
such service on the docket. The Court reminds counsel that she has
not filed proof of service of the Order Scheduling Initial Case
Management with respect to the other defendants, as she was also
required to do.


_____________________________________
Barbara Moses, U.S.M.J.
August 28, 2020
Case 1:19-cv-03543-AT-BCM Document 51 Filed 08/28/20 Page 2 of 2
